Exhibit 10.3
AMENDMENT
TO
EMPLOYMENT OFFER LETTER
(Elisa Karlson)
     AMENDMENT TO EMPLOYMENT OFFER LETTER, dated as of March 30, 2010 (the
“Amendment”), between Valeant Pharmaceuticals International (the “Company”) and
Elisa Karlson (the “Executive”).
RECITALS
     WHEREAS, the Company and Executive previously entered into that certain
employment offer letter, dated as of August 25, 2008 (the “Effective Date”),
which sets forth the terms and conditions of Executive’s employment with the
Company (the “Employment Letter”);
     WHEREAS, the Company and Executive desire to amend the Employment Letter as
set forth herein; and
     NOW, THEREFORE, the Company and Executive hereby agree that, effective as
of the date set forth above, the Employment Letter shall be amended as follows:
     A. Severance Benefits. The first two bullet points of the Section entitled
“Severance Benefits” are amended and restated to read as follows:

  •   The Company will pay you an amount equal to 1.6 times your annual salary
as of the date of your termination, provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, the Company shall instead pay you an
amount equal to two times the sum of (A) your annual salary as of the date of
termination, plus (B) your annual target bonus as of the date of your
termination.     •   The Company will pay you any accrued but unpaid salary or
vacation pay and any deferred compensation. In addition, the Company will pay
you any bonus earned but unpaid in respect of any fiscal year preceding the
termination date. The Company will also pay you a bonus in respect of the fiscal
year in which the termination date occurs, as though you had continued in
employment until the payment of bonuses by the Company to its executives for
such fiscal year, in an amount equal to the product of (A) the lesser of (x) the
bonus that you would have been entitled to receive based on actual achievement
against the stated performance objectives or (y) the bonus that you would have
been entitled to receive assuming that the applicable performance objectives for
such fiscal year were achieved at “target”, and (B) a fraction (i) the numerator
of which is the number of days in such fiscal year through termination date and
(ii) the denominator of which is 365; provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, then in the foregoing calculation the
amount under

 



--------------------------------------------------------------------------------



 



(A) shall be equal to (y). Any bonus payable to you under this bullet shall be
paid in no event later than March 15 of the calendar year following the calendar
year in which the termination date occurs.
     B. Performance Restricted Share Units. The Section entitled “Performance
Restricted Share Units” is amended by adding a new subsection (8) that reads as
follows:

  8.   Notwithstanding the foregoing vesting provisions of the Performance Share
Units, if the financial performance-based goal approved by the Compensation
Committee prior to April 1, 2010 for the service and performance period
beginning on or after April 1, 2010 (the “Performance Goal”) is achieved as
certified by the Compensation Committee following the end of the performance
period for such goal, then you shall vest in the first tranche of 49,847
Performance Share Units that could have been earned under subsection (1) above;
provided that you are employed by the Company on such vesting date; and provided
further that vesting under this subsection (8) shall reduce by 49,847 the number
of Performance Share Units that you could vest in under subsections (2) and
(3) above, and eliminate the first tranche of 49,847 Performance Share Units
that you could vest in under subsection (1) above; and provided further that any
vesting under this subsection (8) shall be conditioned on issuance by the
Internal Revenue Service on or before March 5, 2011 of a favorable private
letter ruling that such vesting upon the achievement of the Performance Goal
will meet the requirements for the Performance Share Units to qualify as other
performance-based compensation exempt from the limitations applicable under
Section 162(m) of the Internal Revenue Code (the “Private Letter Ruling”). The
Company shall distribute to you a number of shares of its common stock equal to
the number of Performance Share Units that become vested under this subsection
within 10 days of the later to occur of (A) the vesting date of such Performance
Share Units and (B) receipt of such Private Letter Ruling, but in no event later
than March 15, 2011. Notwithstanding anything else in this subsection (8), if
the Internal Revenue Service does not issue the Private Letter Ruling on or
before March 5, 2011, this subsection (8) shall be rendered void and without
effect, and no vesting of the related Performance Share Units shall be deemed to
have occurred due to achievement of the Performance Goal.

     C. Release. The following new paragraph shall be added at the end of the
Section entitled “Severance Benefits:”

      Notwithstanding anything herein to the contrary, in no event shall the
timing of your execution of the general release, directly or indirectly, result
in you designating the calendar year of payment, and if a payment that is
subject to execution of the general release could be made in more than one
taxable year, payment shall be made in the later taxable year.

     D. This Amendment may be signed in counterparts and a signed fax or PDF
shall be treated as an original.

2



--------------------------------------------------------------------------------



 



     E. In all respects not modified by this Amendment, the Employment Letter is
hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company and the Executive agree to the terms of
this Amendment to Employment Offer Letter, effective as of the date set forth
above.

            VALEANT PHARMACEUTICALS INTERNATIONAL
      By:   /s/ J. Michael Pearson         Name:   J. Michael Pearson       
Title:   Chairman and Chief Executive Officer        EXECUTIVE
      /s/ Elisa Karlson       Elisa Karlson           

3